                          1    DATED this       day of August, 2019.           DATED thi/4 day of August, 2019.
                          2    WRIGHT, FINLAY & ZAK, LLP                        L�
                          3
                          4
                               ROBERT A. RIETHER, E�;,/_/                      josEPH P. GARIN, ESQ.
                          5    NEVADA BAR No. 12076 c::,_______                NEVADA BAR No. 6653
                               ROCK K. JUNG, ESQ.                              DAVID A CLARK
                          6    NEVADA BAR No. 10906                            NEVADA BAR No. 4443
                               7785 West Sahara Avenue, Suite 200              9900 Covington Cross Drive, Suite 120
                           7                                                   Las Vegas, NV 89144
                               Las Vegas, Nevada 89117
                           8
                               Attorneys for Plaintiff, U.S. Bank Trust,       Attorneys for Defendant, Palo Verde
                           9   N.A., as Trustee for LSFB Master                Homeowners Association, Inc.
                               Participation Trust
                          10
                          11
                          12                                               ORDER
                   N
                          13
      0
      N

u
  •   �            LI)
                                       IT IS HEREBY ORDERED that the above Stipulation for Dismissal with
      's � Rl
      (]J          c;-
O.:   VJ � ('()
C <15� N'
                          14    Prejudice, (ECF No. 63), is GRANTED.
o   ·E "' R
  � ��
=zuz_LL                   15
111 0 -0�
QJ    O      (]J
                                                   26 day of August, 2019.
                                       DATED this ____
      i:;:
c o "' o
             Vl 0         16
0      2' LI)
    th >
Ill .8    c;-
c.i=:i �Rl 17
•- U _J m
_,    0            N'
      °'
      0
      °'           0
                   t::,   18                                                Gloria M. Navarro, Chief Judge
                                                                            UNITED STATES DISTRICT COURT
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                           Page 2 of2
